Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 12/30/2020.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0320198 A1) in view of Rakah et al. (US 20180209803 A1).
Liu et al. (US 2016/0320198 A1).
Liu discloses:
1: A system comprising:
a processor; and a non-transitory computer readable memory configured to store a machine-readable instruction set that causes the system to perform at least the following when executed by the processor (see Liu at least fig. 1- 8 and in particular fig. 1 & 6):
(see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5);
associate a schedule of events with the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-52);
predict a demand in ride sharing requests based on the information about the environment and the schedule of events associated with the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 “accident reporting, ride-sharing server, determining disruptions to route due to major event and influence on costs and capacity levels”). 
However, Liu does not appear to explicitly disclose route one or more additional vehicles to or from the geographic location based on the predicted demand in ride sharing requests.  
Nevertheless, Rakah—who is in the same field of endeavor—discloses route one or more additional vehicles to or from the geographic location based on the predicted demand in ride sharing requests (see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348 “ridesharing vehicle to address the predicted imminent demand for vehicle”).
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Rakah’s ridesharing and demand prediction process with those of Liu’s in order to form a more user-friendly and efficient system (i.e., by allocating the proper amount of resources based on historical and predictive measures to maximize profit and customer satisfaction). 
Motivation for combining Liu with Rakah not only comes from knowledge well known in the art, but also from Rakah (see at least par. 4-25). 
Both Liu and Rakah disclose claim 2: wherein the machine-readable instruction set, when executed, further causes the system to: adjust a ride share pricing for the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 3: wherein the one or more additional vehicles includes an autonomous vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 4: wherein the information about the environment at the geographic location of the vehicle includes a real-time or near-real-time weather information based on a weather sensor of the vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 5: wherein the information about the environment at the geographic location is from the sensor resource of a non-ride share vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 6: wherein the information about the environment includes at least one of the following: a traffic condition, a weather condition, an estimated number of people in the environment, and a traveling speed along a route (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 7: wherein a future increase in the demand is predicted for the geographic location when the information about the environment indicates a presence of rain and the schedule of events indicates a conclusion of an event in the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 8: A method comprising: receiving, from a sensor resource of a vehicle, information about an environment at a geographic location of the vehicle; associating a schedule of events with the geographic location; predicting a demand in ride sharing requests based on the information about the environment and the schedule of events associated with the geographic location; and routing one or (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 9: further comprising: adjusting a ride share pricing for the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 10: wherein the one or more additional vehicles includes an autonomous vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 11: wherein the information about the environment at the geographic location of the vehicle includes real-time or near-real-time weather information based on a weather sensor of the vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 12: wherein the information about the environment at the geographic location is from the sensor resource of a non-ride share vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 13: wherein the information about the environment includes at least one of the following: a traffic condition, a weather condition, an estimated number of people in the environment, or a traveling speed along a route (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 14: wherein a future increase in the demand is predicted for the geographic location when the information about the environment indicates a presence of rain and the schedule of events indicates a conclusion of an event in the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 15: A system comprising: a first vehicle having a first sensor resource and a first computing device; a second computing device comprising a processor and a non-transitory computer readable memory; a network communicatively coupling the first computing device and the second computing device; and a machine-readable instruction set stored in the non-transitory computer readable memory of the second computing device that causes the system to perform at least the following when executed by the (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 16: wherein the machine-readable instruction set, when executed, further causes the system to: adjust a ride share pricing for the geographic location based on the predicted demand in ride sharing requests (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 17: wherein the one or more additional vehicles includes an autonomous vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 18: wherein the information about the environment at the geographic location of the first vehicle includes real-time or near-real-time weather information based on a weather sensor of the first vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 19: wherein the information about the environment at the geographic location is from the first sensor resource of the first vehicle and the first vehicle is a non-ride share vehicle (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Liu and Rakah disclose claim 20: wherein a future increase in the demand is predicted for the geographic location when the information about the environment indicates a presence of rain and the schedule of events indicates a conclusion of an event in the geographic location (see Liu at least fig. 1- 8 and in particular fig. 2b, 3-5 and par. 3-5, 51-66 and see Rakah Fig. 1- 29C and in particular fig. 1-2, 6-12, 14-18 & 20 and Abstract and par. 4-25 and 348).  
	One of ordinary skill in the art would have been motivated to combine Liu and Rakah in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663